Title: Thomas Jefferson to Nathaniel H. Hooe, 15 March 1812
From: Jefferson, Thomas
To: Hooe, Nathaniel H.


          
                  Dear Sir 
                   
                     Monticello 
                     Mar. 15. 12.
            I thought, when you were here, I should certainly have got my crop of flour to Richmond in the course of that month. I have not however got one third of it down even yet. but I avail myself of it’s first proceeds to desire Messrs Gibson & Jefferson to remit to the bank of Fredericksburg for your order 131. D 50 c including interest to the last of this month. this remittance you may accordingly expect within a few days.
          I have written to Boston for the Spinning machine of which you gave me a note, and to New York for one under a much higher character, carrying 20. spindles, roving for itself, and costing but 25.D. in addition to the patent price which is 20.D. more. Accept the assurance of my esteem & respect.
          
            Th:
            Jefferson
        